Title: IX. Lincoln’s Remarks on the Draft, 25 November 1802
From: Lincoln, Levi
To: Jefferson, Thomas


            
              Sir—
              Novr 25—1802
            
            
              
                +
                 considering the great captiousness of the opposition, I respectfully, suggest for consideration whether the following alteration, would be of any advantage viz—after the word, Yet, in the ninth line of the first paragraph, to insert, our revenues are.
              
              
                –
                 Instead of the word fiscal, in the last line of the same paragraph, to use the word, needless, or unnecessary, to guard against a construction, that may infer the idea of oppression merely from the term fiscal—
              
              
                
                 In the close of the 2d. Paragraph, Instead of saying it rests with the legislature to meet &c. pointing out one particular measure to be pursued; would it not put it more out of the power, of party captiousness which might consider it as incroaching, to say it rests with the legislature to decide whether they will meet inequalities abroad by countervailing inequalities at home, or adopt any other measures to remove the evil—
              
              
                +
                 I likewise have my doubts on the last paragraph. On the 2d page which has been already marked with a quere—In the close of the 2d Paragraph of the last page of the first sheet. would it be as well to bring the object wished for into the view of the legislature in a manner less pointing to a particular measure to be adopted—and instead of saying in this case &c—to say, in such a case, a monopoly which prevents population, would be injurious, and actual habitation being made a condition of acquiring a complete title, very beneficial—
              
              
              
                
                 My doubts are, as it now stands, 1st. whether the opposition would not say it looked like directing the legislature. 2dly. If the condition of settling ought to refer to any titles already existing, if any there are now without it.
              
              
                +
                 This difficulty particularly applies also to the last line in the same paragraph—If there is any weight in it, would it not be best, to say, instead of, “becomes a measure of urgency as well as justice”—becomes a desirable measure
              
              
              
              
                –
                 I have Sir perused the message with great attention & equal pleasure, it is a most valuable collection of facts & sentiments, & must make a very useful impression. In obedience, to directions I have stated without reserve the doubts which occurred to me—am sensible of the impropriety of expressing positively ideas, as substitutes for the ones objected to—the design was only the more fully to explain my difficulties—I can see no fair objections that the opposition can make to any part of the message, and no possible ones but those which I have mentioned—perhaps the word “false” in the first Paragraph of the last page but two, may be exchanged for one more palatable to the minority.
              
              
                
                 I am Sir with the highest esteem most respectfully yours
              
            
     
            
              Levi Lincoln
            
          